Citation Nr: 0512865	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for epigastric hernia with abdominal wall defect 
due to weakened abdominal wall muscles and fascia.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a scar of the abdomen.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1965 to September 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In March 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The veteran has indicated that he is unable to obtain or 
retain employment due to his service-connected disability.  
He has thus entered an informal claim of entitlement to a 
total disability rating based on unemployability.  The matter 
is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The manifestations of the veteran's hernia disability 
have included subjective complaints of pain, severe 
tenderness and persistent weakening of the abdominal wall, 
with weakness of musculature and fascial support of the 
abdominal wall so as to be inoperable.  

3.  The veteran's scar of the abdomen is manifested by 
tenderness.  It does not cover an area exceeding 12 sq. 
inches.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
100 percent for the service-connected abdominal incisional 
hernia have been met for the entire time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7339 (2004).  

2.  The criteria for a rating in excess of 10 percent for a 
scar of abdomin have not been met at any time during the 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.118, Diagnostic Codes 7801-7805 (2004); 38 C.F.R. § 
4.118, Diagnostic Codes 7803-7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in May 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the May 2004 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disabilities.

Evidence

VA medical records show that the veteran underwent an 
umbilical hernia repair in November 1999.  In April 2002, the 
RO granted service connection for epigastric hernia and 
assigned a noncompensable evaluation effective from October 
2001.  

The veteran was examined by VA in November 2002.  He 
complained that his abdominal wall had weakened and that he 
has a protrusion in the midline with tenderness with any 
straining.  Examination showed a midline scar from below the 
umbilicus to the xiphoid that is approximately 11 inches long 
and 0.5 inch in width.  It was described as hypopigmented, 
slightly depressed not associated with any chronic skin 
changes with tenderness to palpation.  There was also a 
transverse scar approximately 5 inches in length and 
approximately 0.125 or 1/8 inch in width.  The scar was noted 
to protrude.  It was noted that this was not a true 
herniation but a weakened abdominal wall in the linea abla 
area of the epigastrium extending from the umbilicus to the 
xiphoid.  It was noted to be associated with tenderness.  The 
examiner noted a marked defect in the midline of the 
epigastrium with increased abdominal pressure.  It was stated 
that due to the tenderness, there was weakening of the 
muscles of flexion of the anterior abdominal wall secondary 
to pain.  The examiner noted that it was difficult to 
estimate the degree of weakening.  The diagnoses were: post 
epigastric hernia repair and umbilical hernia repair; and 
abdominal wall defect secondary to weakened abdominal wall 
muscles and fascia secondary to surgical repair.  

In January 2003, the RO increased the veteran's rating for 
his hernia disability to 20 percent disabling, effective from 
October 2001.  

In September 2004, the veteran was examined by VA.  The 
veteran complained of pain with any activity that requires 
stress to the abdominal wall.  The examiner noted a 6-inch 
transverse scar between the umbilicus and the xiphoid from 
the inservice surgery, and a vertical scar just below the 
umbilicus and the xiphoid, that is 12 inches long and 0.75 
inches in width.  That scar was noted to be due to the 
repair.  On examination, it was noted that on exertion of the 
abdominal chest wall, there is an 8x4 inch protrusion in the 
mid  epigastrium secondary to abdominal wall laxity.  It was 
stated that the protrusion extends up approximately an inch 
above the level of the abdominal wall, and that upon 
relaxation, it reduces.  It was reported that it was 
extremely tender.  The examiner stated that the veteran has 
had a graft placed within the abdominal wall for abdominal 
wall support.  The examiner noted that however, the veteran 
continues to have abdominal wall laxity with separation of 
the muscles in the midline with exertion.  It was reported 
that there was no evidence of strangulation or intestinal 
herniation on examination.  The impression was, abdominal 
wall laxity secondary to ventral hernia repair; and tender 
abdominal wall scar secondary to surgical repair of ventral 
hernia.  The examiner commented that the veteran's tenderness 
in the abdominal wall is both a combination of tender 
scarring as well as stretching of tissues within the 
abdominal wall laxity on separation of the abdominal wall 
musculature during exertion of the abdominal wall muscles.  
It was reported that with the scarring there are no chronic 
skin changes, ulceration or skin breakdown and the scars are 
not adhering to the underlying tissue.  The examiner stated 
that the veteran does not wear a support belt and that one 
would not be beneficial because of the location of the hernia 
and would be a hindrance to the veteran's diaphragmatic 
respirations.  

In December 2004, the RO increased the veteran's evaluation 
for his hernia disability to 40 percent disabling effective 
from October 2001, and granted service connection for a 
tender surgical scar.  The scar was evaluated as 10 percent 
disabling, and this rating was effective from October 2001.  

Epigastric hernia repair

Under DC 7339, a massive, persistent, severe diastasis of the 
recti muscles or extensive diffuse destruction or weakness of 
muscular and fascial support of the abdominal wall so as to 
be inoperable warrants a 100 percent evaluation.  A hernia 
that is large, but not well supported by belt under ordinary 
conditions, warrants a 40 percent evaluation.  38 C.F.R. Part 
4, DC 7339.  

In order to assign a rating beyond 40 percent for this 
disability, the evidence must show a massive, persistent, 
severe diastasis of the recti muscles or extensive diffuse 
destruction or weakness of muscular and fascial support of 
the abdominal wall so as to be inoperable.  Based on the 
medical evidence cited above, the Board finds that the 
manifestations of the veteran's disability more nearly 
approximate the criteria for a 100 percent evaluation.  In 
this regard, the Board notes that the evidence shows that the 
veteran has had a graft placed within the abdominal wall for 
support, but that he continues to have laxity.  Thus the 
disability appears to be inoperable.  In addition the veteran 
continues to have weakness and protrusion, with tenderness.  
The evidence more nearly approximates the criteria for a 100 
percent rating in that as to his hernia disability, he has 
persistent and severe weakness and laxity which is 
inoperable.  

Scar of the Abdomen

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected scar 
are essentially unchanged.  Moreover, the December 2004 
supplemental statement of the case indicates that the RO has 
considered both the old and new regulations in making its 
determination.  The Board finds that its consideration of 
both the new and old criteria is therefore not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002). Scars may also 
be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  A 10 percent evaluation is, similarly, indicated 
where there exists one characteristic of disfigurement of the 
head, face, or neck, with the eight characteristics of 
disfigurement being: a scar 5 or more inches (13 or more 
centimeters) in length; a scar at least 1/4 inch (0.6 
centimeters) at its widest part; the surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyperpigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (i.e., irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square centimeters); or skin indurated and inflexible in an 
area exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).  Scars may 
continue to also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (as revised on August 30, 2002).

The Board notes that 10 percent is the maximum schedular 
rating available under Diagnostic Codes 7803 and 7804 
(effective prior to August 30, 2002) and under Diagnostic 
Codes 7802, 7803, and 7804 (effective beginning August 30, 
2002). Consequently, an evaluation in excess of 10 percent is 
not available under any of these provisions.  

An evaluation in excess of 10 percent is available under the 
new criteria for scars, other than the head, face, or neck, 
that are deep or that cause limited motion and cover an area 
or areas exceeding 12 square inches (77 sq. cm).  See 38 
C.F.R. § 4.118, Diagnostic Code 7801 (2004).  The medical 
evidence does not establish that these criteria are satisfied 
and therefore, a 20 percent evaluation is not warranted under 
this provision.  

Under both the former and the revised criteria, other scars 
may be rated on limitation of function of the affected part. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002, 2004).  The 
Board finds that the evidence does not provide that there is 
any limitation of function due to the service-connected scar.  
Thus a rating beyond 10 percent is not supported by the 
record.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

An initial disability rating 100 percent for epigastric 
hernia with abdominal wall defect due to weakened abdominal 
wall muscles and fascia is granted subject to controlling 
regulations governing the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for a 
scar of the abdomen is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


